Citation Nr: 0736671	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  06-22 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of suppurative hidradenitis, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel

INTRODUCTION

The veteran had active service from August 1973 to August 
1976.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan that assigned a 100 percent evaluation 
effective June 10, 2005 based on surgical or other treatment 
necessitating convalescence with a 10 percent evaluation 
assigned from August 1, 2005 under Diagnostic Code 7806.

In June 2007 the appellant testified during a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record. 

Further, in a statement received in August 2005, the veteran 
appears to be making a claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 for a surgical clamp in his right 
arm.  The Board notes that the veteran was provided with 
information concerning what the evidence must show to support 
a claim for compensation under 38 U.S.C.A. § 1151 in an 
August 2005 letter from the RO.  As this issue has not been 
perfected for appellate consideration, the Board refers it 
back to the RO for appropriate action, if any.


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  

After reviewing the record, the Board finds that the VA has 
not completed its duty to assist under the VCAA.  
Specifically, there appears to be outstanding treatment 
records from the VA medical center (MC) in Detroit, Michigan.  
In his June 2007 videoconference hearing, the veteran 
testified that he went to the VA for treatment whenever his 
skin disability would flare-up.  (See Transcript "T." at 
7.)  He further testified that he had been to the VA hospital 
at least 5 times in the past year for treatment.  (T. at 7-
8.)  The claims folder does not contain the aforementioned VA 
treatment records.  In fact, the last VA clinical record in 
the claims folder is a September 2005 VA examination report.  
The missing VA records may be material to the appellant's 
claim since it may provide a better picture of the current 
status of veteran's skin disability.  Thus, these VA 
treatment records should be secured.  In this regard, it is 
noted that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered in 
the constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore, an effort should be made to locate these 
records and any other pertinent VA treatment records so they 
can be associated with the veteran's VA claims folder.

Further, the veteran, in a September 2005 statement in 
support of his claim, noted being treated by a private 
physician and that he "mailed the information of release 
forms" to his doctor, J.K., M.D.  See also July 2006 
substantive appeal (asking if new medical evidence was or was 
not received).  The record does contain a VA Form 21-4142, 
Authorization and Consent to Release Information, received at 
the Detroit RO in October 2005.  A handwritten note, in the 
lower right-hand corner of the VA Form 21-4142 and dated 
November 21, 2005, states that this form was "received in 
folder after rating."  In this regard, the Board notes that 
the record does not contain any letters from the RO 
attempting to obtain such medical evidence from Dr. J.K.  The 
Board finds that these private clinical records may further 
assist the Board in developing a more complete picture of the 
veteran's disability and a reasonable effort should be made 
to obtain them.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request him 
to identify the complete name, address, 
and approximate dates of treatment for 
Dr. J.K., on a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information.  Inform the veteran to 
complete an additional VA Form 21-4142 
for any other medical care provider(s) 
who may possess additional records 
referable to treatment regarding 
postoperative residuals of suppurative 
hidradenitis since 2004.  Additionally, 
inform the veteran that VA has received 
records from Clinton Memorial Hospital. 

After securing any necessary 
authorization or medical releases, the RO 
should request, and associate with the 
claims file, the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Also, notify 
the veteran that he may obtain the 
evidence himself and send it to VA.  

2.  Obtain all of the veteran's VA 
treatment records and progress reports 
from September 2005 until present located 
at the VA medical center in Detroit, 
Michigan or any other VA facility where 
the veteran received treatment regarding 
his postoperative residuals of 
suppurative hidradenitis.  Specifically, 
the veteran has referenced being treated 
at VA at least five times in the past 
year.  If no records are available, the 
claims folder must indicate this fact.

3.  Thereafter, readjudicate the issue on 
appeal of entitlement to an evaluation in 
excess of 10 percent for postoperative 
residuals of suppurative hidradenitis.  
If the benefit sought is not granted, 
issue a supplemental statement of the 
case and afford the appellant and his 
representative an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B and 7112 (West 
Supp. 2007).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



